Title: To Thomas Jefferson from Samuel Smith, 4 April 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir/
                     
                     Baltimore 4. April 1805
                  
                  Mr. James Lowrey Donaldson, a young Gentleman of the Bar, of very handsome talents, has a disposition to reside in the Western Country. he has been 4 Years a practising Lawyer—and Studied four years prior thereto.—his Character is unblemished his Connexions respectable—his Politicks, has been proved by Some handsome pieces in the public Papers they are Republican, his Age about 25—Permit me to recommend him as a Gentleman every way worthy of being appointed as One of the Commissioners for Ascertaining the Titles in Louisiana,—and to assure you that I shall feel myself particularly Obliged. and the public as benefited by the Service that I Consider him Capable of rendering—My Brother Can give you any farther information That may be required respecting Mr. Donaldson
                  I am Sir/ your Mo. Obedt. Serv
                  
                     S. Smith 
                     
                  
               